t c memo united_states tax_court james anthony johnson petitioner v commissioner of internal revenue respondent docket no filed date james anthony johnson pro_se rick v hosler for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure and an addition_to_tax of dollar_figure under sec_6651 for failure_to_file a timely income_tax return for after concessions the issues for decision are -2 - whether petitioner had a capital_gain of dollar_figure on the sale of his personal_residence in we hold that he did whether petitioner had unreported dividend income of dollar_figure from kemper clearing corp in we hold that he did whether petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file a timely income_tax return for we hold that he is whether petitioner is the taxpayer named in the notice_of_deficiency we hold that he is whether petitioner's constitutional arguments have merit we hold that they do not section references are to the internal_revenue_code in effect during the year in issue unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure findings_of_fact a petitioner petitioner lived in arizona when he filed the petition and amended petition in this case sale of petitioner's residence petitioner and barbara a ploe ploe bought acres of land pincite sierra lane in yavapai county arizona the deed for which was recorded on date he and ploe were not married at that time petitioner personally built a big_number square-foot home on the lot and improved the land he resided in the house on date petitioner and ploe sold the sierra lane property for a net sale price of dollar_figure on date petitioner and ploe bought other land for dollar_figure petitioner's dividend income petitioner received dividends of dollar_figure from kemper clearing corp in petitioner's form_1040 for petitioner sent to respondent an unsigned u s individual_income_tax_return form_1040 for on it he placed his trs-generated return address label and left blank the lines for income adjustments tax_credits and other taxes he attached to it a document stating that he was a nonresident_alien residing in the united_states and that he was no longer going to voluntarily comply to your private tax collection filing system x x 6petitioner did not send any other form_1040 to respondent for respondent prepared a substitute return for petitioner on date b_notice of deficiency respondent sent a notice_of_deficiency to petitioner on date in it respondent determined that petitioner had a capital_gain of dollar_figure on the sale of his personal_residence and dividend income of dollar_figure from kemper clearing corp in respondent determined that petitioner's gain on the sale of his residence was equal to the net sale price of the property c petition petitioner sent a letter to the court which was filed as an imperfect petition because it did not comply with our rules as to the form and content of a petition the court ordered petitioner to file an amended petition in the amended petition petitioner contended that respondent erred in determining that all of the proceeds from the sale of petitioner's residence were capital_gain and imposing a direct_tax or an indirect_tax on petitioner's income at a time not stated in the record after petitioner filed the amended petition and before trial respondent conceded that petitioner had an adjusted_basis in the residence of dollar_figure instead of zero as determined in the notice_of_deficiency d pretrial memorandum petitioner submitted a pretrial memorandum in which he listed as issues for trial whether respondent violated petitioner's rights of due process of law and equal protection under the law and whether respondent deprived took denied or disparaged petitioner of rights with mere 'policy' 'custom' regulation' and ‘color of law' lacking enactment or enabling clause or an appropriate court under art iii sec_2 -5- opinion a whether petitioner had a dollar_figure gain on the sale of his residence petitioner and ploe owned’ petitioner's residence and sold it for dollar_figure respondent concedes that petitioner had a basis in his residence of dollar_figure instead of zero as determined in the notice_of_deficiency and contends that petitioner had a capital_gain of dollar_figure on the sale of his residence in petitioner contends that he did not receive all of the proceeds from its sale but he does not say specifically who got how much of the proceeds petitioner argues that he received only half of the proceeds from the sale of his residence we disagree there is no testimony or other evidence in the record to support petitioner's assertion at trial petitioner offered into evidence a transamerica title insurance co document dated date that states an escrow account number an amount dollar_figure and the names james a johnson and barbara a ploe to j michael jones and deborah lynn jones sierra lane and that it was for sales proceeds petitioner contends that the document shows that he and ploe were jointly paid the proceeds from the sale of the ' the record is silent as to the ownership interests that petitioner and ploe held in the land the record is silent as to whether ploe contributed to the construction of the home and its landscaping - residence petitioner did not testify at trial or call any other witness to identify the transamerica document to authenticate a document the proponent must offer evidence sufficient to support a finding that the matter in question is what its proponent claims see fed r evid a petitioner could not authenticate the document because he refused to testify and so it was not admissible also petitioner did not exchange the document days before trial as required by our standing_pretrial_order served on him on date materials not provided in compliance with our standing_pretrial_order may be excluded from evidence see rule sec_104 b 77_f3d_637 2d cir even if we had admitted the document it would not have establish how or that petitioner and ploe split the proceeds petitioner offered no evidence that the proceeds of the sale of the residence were divided between petitioner and ploe or showing that he had less gain than asserted by respondent we conclude that petitioner had a capital_gain of dollar_figure from the sale of the residence see sec_1001 c if a taxpayer sells his or her principal_residence and within years of the date of the sale buys and uses another principal_residence gain from the sale is recognized only to the extent that the taxpayer's adjusted sale price for the old residence exceeds the cost of the new residence sec_1034 _7- petitioner contends that he may defer recognition of gain under sec_1034 because he timely bought a replacement residence we disagree the adjusted sale price of petitioner's old residence dollar_figure exceeded the cost of his new residence dollar_figure by dollar_figure petitioner may not defer recognition of any of the gain because the gain on the sale of his old residence dollar_figure is less than the difference between the adjusted sale price of the old residence and the cost of the new residence petitioner contends that he had a cost_basis in the residence pincite sierra lane equal to its net sale price because he used his own labor to build it and improve the property and his labor was worth dollar_figure and he contends that respondent bears the burden of proving that petitioner's assertions are incorrect we disagree petitioner's basis in his labor is zero see sec_1012 petitioner bears the burden of proving that respondent's deficiency determination is in error see rule a 290_us_111 b dividend income gross_income includes dividends see sec_61 petitioner offered no evidence to dispute respondent's determination that he received but did not report dividends of -8- dollar_figure from kemper clearing corp in thus we sustain respondent's determination cc whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file timely sec_6651 provides for an addition_to_tax of up to percent for failure to timely file federal_income_tax returns unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect the burden_of_proof is on petitioner to show that the failure is due to reasonable_cause and not willful neglect 469_us_241 84_tc_859 81_tc_806 affd without published opinion 767_f2d_931 9th cir petitioner filed an unsigned form_1040 on which he reported no dollar amounts petitioner's form_1040 is not a valid_return for purposes of sec_6651 see 680_f2d_1268 9th cir 426_f2d_519 10th cir name and address on a form is insufficient to make it a valid_return because it lacks information from which the taxpayer's tax_liability can be computed 65_tc_68 return must be signed under penalty of perjury to be a valid_return affd without opinion 559_f2d_1207 3d cir petitioner offered no evidence that his failure_to_file a proper return was due to reasonable_cause and not willful neglect -9- we sustain respondent's determination that petitioner is liable for the addition_to_tax for failure_to_file a return under sec_665l1 a for d petitioner's frivolous arguments petitioner contends that he was not the taxpayer named in the notice_of_deficiency because the name on the deficiency_notice was spelled in capital letters and that corporations not individuals spell their names with capital letters petitioner offered his birth certificate into evidence to prove that he was a live citizen we did not admit it into evidence because petitioner's contention relating to the spelling of his name was frivolous petitioner also alleged without explanation that he did not receive due process that the tax system is voluntary so that he cannot be forced to comply and that respondent has the burden_of_proof at trial the court advised petitioner that he had the burden_of_proof and reminded him that he had presented no evidence to meet that burden petitioner's arguments are frivolous and have been repeatedly rejected by this court and others including the u s court_of_appeals for the ninth circuit the court to which an appeal would lie in this case see eg 848_f2d_1007 9th cir placing the burden_of_proof on the taxpayer does not violate due process affg tcmemo_1987_225 696_f2d_1234 9th cir same affg 76_tc_1027 80_tc_1111 boyce v commissioner tcmemo_1996_439 taxpayers raised only frivolous protester arguments including objecting to the spelling of their names in capital letters affd without published opinion 122_f3d_1069 9th cir we see no need to repeat these discussions here to reflect the foregoing decision will be entered under rule
